Citation Nr: 1749023	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In June 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purposes of appellate disposition. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

In June 2015, the Board remanded the case for the purpose of obtaining additional treatment records and an updated VA examination to assess the current severity of the Veteran's service-connected ischemic heart disease.

The record reflects that the additional VA treatment records through December 2015 were obtained.  In addition, the Veteran was afforded a VA examination in September 2015.

However, the Veteran has recently submitted a statement suggesting worsening of disability, noting that he had two additional stents placed in February 2016 due to clogged arteries.  A VA report of hospitalization reflects that the Veteran was hospitalized in February 2016 due to his coronary disability.

To ensure that the record reflects the current severity of the Veteran's service-connected ischemic heart disease, more contemporaneous examination, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected disorder. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Moreover, outstanding records of treatment, including records from the February 2016 surgery, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, to include updated records of VA treatment and February 2016 surgical treatment.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected ischemic heart disease by an appropriate examiner.  The claims folder must be made available and reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's ischemic heart disease should be reported in detail (including all information for rating this disability under 38 C.F.R. § 4.104, Diagnostic Code 7005), to include a discussion of the Veteran's Metabolic Equivalent of Task (MET) scores and whether the Veteran has any congestive heart failure or other symptoms such as fatigue, angina, dizziness, syncope, left ventricular dysfunction, cardiac
hypertrophy, and/or dilatation on electrocardiogram,
echocardiogram, or x-rays.

Additionally, the examiner should provide an opinion as to the overall level of functional impairment experienced by the Veteran due to his ischemic heart disease.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




